Citation Nr: 0735989	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-25 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for low back strain.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from January 1961 to July 
1961 and October 1961 to August 1962. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of this appeal, the Court issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought (i.e., service connection). In 
that regard, the Court noted that VA's obligation to provide 
a claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  The Court further stated that the 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial. 

In the instant case, the veteran filed his claim to reopen in 
November 2004.  The veteran was not provided with notice of 
the information and evidence needed to reopen a claim for 
service connection for low back strain.  The RO also did not 
inform him of the specific evidence needed to satisfy the 
element or elements of the claims that were the basis for the 
prior denials (i.e., that the veteran's disability was 
aggravated by service).  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  On remand, the veteran should be so notified. 
 
Additionally, the veteran was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, on remand the AOJ should provide corrective notice.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the request to reopen the claim 
for service connection for low back 
strain.  The notice should address what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
for low back strain that were found 
insufficient in the previous denials 
(i.e., that the condition existed prior to 
service and was not aggravated thereby), 
as outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In 
addition, the letter should advise that a 
disability rating and effective date will 
be assigned if service connection is 
granted, as well as the information and 
evidence necessary to substantiate such, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Thereafter, review the veteran's claim 
as to whether new and material evidence 
has been received to reopen a claim for 
service connection for low back strain.  
If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



